Citation Nr: 1114573	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis, to include as secondary to service-connected post-operative degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  This claim was previously remanded by the Board in December 2009 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama in August 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  Multiple sclerosis did not manifest during, or as a result of, active military service, to include as due to exposure to chemical agents such as jet fuel.  

2.  The Veteran's multiple sclerosis was not permanently aggravated as a result of his service-connected lumbar spine disability and its associated surgical operations.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for multiple sclerosis, to include as secondary to the Veteran's service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in August 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in January 2010, and VA has obtained these records.  The claims file also contains copies of the Veteran's Social Security Administration (SSA) records and additional private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its December 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a VA examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for multiple sclerosis.  Specifically, the Veteran has argued that his multiple sclerosis is originally due to exposure to chemicals such as aircraft fuel and Napalm, and that his 1995 back surgery is responsible for a worsening of the condition.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of active military service, to include as due to exposure to chemicals, and, that it is not related to or worsened by his lumbar spine surgery.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that he was not diagnosed with multiple sclerosis during active military service and that he was not treated for any symptomatology associated with this disease.  The Veteran underwent a lumbar spine operation in February 1995.  Subsequent private treatment records demonstrate that the Veteran was seen in October 1996 with complaints of balance problems.  He also complained of dizziness in July 1997 and indicated that he noticed increased problems with his balance after his 1995 back surgery.  The examining physician concluded that referral to rule out some kind of nervous system process was warranted.  

The record also contains an examination report from a private physician with the initials L.O. dated August 1997.  According to Dr. O, the Veteran reported that his symptoms of unsteadiness began after surgery.  The Veteran also described tingling in his legs.  The Veteran was scheduled for a magnetic resonance image (MRI) to further determine the origins of his disability.  A January 1998 private medical record also notes that the Veteran reported that his symptoms of an unsteady gait began several years before his 1995 surgery.  

Dr. O prepared a medical opinion in June 1998.  She noted that the Veteran had been a patient of hers since August 1997 when she first evaluated him for a steady gait.  She noted that since that time the Veteran had been diagnosed with multiple sclerosis and that it was clear that this condition began prior to 1995.  Dr. O further indicated that the Veteran's symptomatology had become progressively worse over the years.  The record contains an additional medical evaluation from Dr. O from November 1998.  Dr. O noted that the Veteran's gait and balance had improved since he was last seen by her in August.  

Dr. O prepared another medical opinion in July 1999.  She noted that the Veteran underwent an anterior cervical discectomy with spondylectomy for significant cervical spine stenosis in 1997 and that his symptoms progressively worsened after this surgery.  This required further evaluation, and as a result, the Veteran was diagnosed with multiple sclerosis.  Dr. O concluded that there had not been any significant progression in his symptomatology since this time.  

The Veteran has also submitted more recent private treatment records demonstrating that he has continued to seek treatment for multiple sclerosis.  A March 2008 record notes that the Veteran suffered from relapsing remitting multiple sclerosis that was currently under good control.  According to a January 2010 record, the Veteran reported that he began having problems in the 1970s and that he would fall for no clear reason when playing sports like basketball.  He also reported that in the 1980s he had to stop all running because of imbalance.  

The Veteran was also afforded a VA examination in January 2010.  It was noted that the date of onset was 1992 when the Veteran began to notice problems with balance and falls for the next three years.  The Veteran reported an increased acceleration in his symptomatology after his 1995 lumbar surgery.  The condition was noted to now be stable, or at least of slow progression.  The examiner diagnosed the Veteran with multiple sclerosis.  The examiner opined that it was at least as likely as not that this condition existed prior to the 1995 lumbar surgery.  The examiner noted that the evidence of record demonstrated symptomatology of multiple sclerosis as early as 1992.  The examiner further opined that it was less likely than not that the Veteran's multiple sclerosis was permanently aggravated as a result of his service-connected lumbar spine disability.  This opinion was based on the fact that patients with multiple sclerosis are subjected to surgical procedures when deemed medically necessary.  It was also noted that the Veteran's symptomatology has improved since the 1995 surgery and that he is subjected to only intermittent flare-ups.  Finally, the examiner opined that it was less likely as not that the Veteran's multiple sclerosis manifested as a result of military service, to include as due to exposure to toxins such as jet fuel.  The examiner noted that it would be highly unusual for toxic exposure to cause a "relapsing remitting condi", especially one so far removed from the reported exposure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for multiple sclerosis.  The Veteran's service treatment records do not reflect that he suffered from this disability during military service or that he exhibited any associated symptomatology.  The Board recognizes that the Veteran believes his condition arose as a result of exposure to chemicals during military service.  However, the record does not demonstrate that the Veteran possesses the necessary expertise to offer a medical opinion as complex as one linking multiple sclerosis to chemical exposure several decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the January 2010 VA examiner opined that such a relationship was less likely than not since it would be highly unusual for toxic exposure to cause a relapsing remitting condi so many years after exposure.  Therefore, since there is no evidence of this disability during military service and no competent evidence relating it to military service, the claim must be denied.  

In addition, the preponderance of the evidence of record demonstrates that the Veteran's multiple sclerosis is not secondary to his service-connected lumbar spine disability.  The record demonstrates that the Veteran exhibited symptomatology of multiple sclerosis prior to his 1995 surgery.  According to Dr. L.O. in June 1998, it was clear that the Veteran's condition manifested prior to 1995.  In addition, the January 2010 VA examiner concluded that medical records from as early as 1992 revealed symptomatology of multiple sclerosis.  Finally, upon treatment in January 1998, the Veteran reported that his symptoms of unsteadiness began several years before his 1995 lumbar surgery.  As such, the preponderance of the evidence of record demonstrates that this condition did not arise as a result of the Veteran's 1995 lumbar surgery.  

There is nothing in the medical evidence to suggest that multiple sclerosis had its onset within a year of the Veteran's separation from service, so presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Finally, the preponderance of the evidence of record demonstrates that the Veteran's multiple sclerosis was not permanently aggravated as a result of his 1995 lumbar spine surgery.  According to the January 2010 VA examiner, it was less likely than not that this condition was permanently aggravated by the lumbar surgery, since multiple sclerosis patients undergo surgical procedures when needed, and, since the Veteran's disability had stabilized with new medications, only subjecting him to intermittent flare-ups.  

The Board recognizes that the Veteran believes his multiple sclerosis is related to either chemical exposure during military service or a 1995 lumbar operation.  However, as already noted, the Veteran is not competent to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran testified in August 2008 that Dr. O informed him that he had multiple sclerosis prior to his 1995 back surgery, but that this surgery and a subsequent cervical spine surgery from 1997 caused it to flare-up.  However, this evidence does not demonstrate entitlement to service connection.  A temporary exacerbation of the Veteran's symptomatology does not warrant service connection.  As concluded by the January 2010 VA examiner, the Veteran's multiple sclerosis was not permanently aggravated by this condition since it later stabilized, aside from intermittent flare-ups.  

Finally, the Board has considered statements made by the Veteran upon receiving treatment in January 2010 with a private physician.  The Veteran reported that his symptomatology first began as early as the 1970s.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran has routinely denied an extensive history of symptomatology in earlier medical records.  Upon treatment in January 1998, the Veteran reported that his symptomatology began "several years" before his 1995 surgery.  A July 1999 report from Dr. O also notes that the Veteran reported that his symptoms of unsteady gait and poor balance had only developed in the preceding two years following a lumbar operation in 1995.  Therefore, the Board does not find the Veteran's assertion that his symptomatology arose as early as 1970 to be entirely credible in this regard, as the Veteran has routinely indicated that his symptoms were of a more recent onset in the 1990s.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for multiple sclerosis, to include as secondary to a lumbar spine operation, must be denied.


ORDER

Entitlement to service connection for multiple sclerosis, to include as secondary to service-connected post-operative degenerative joint disease of the lumbar spine, is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


